DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ham et al (US 7,196,508 hereinafter Ham).
As to claim 19, Ham discloses in Figs. 1, 20-22, a disposition system for automatic handling (70 and 61 in combination with 51 as shown in Fig. 1,  20) of interface units (75 as shown in Fig. 1), comprising at least one storage unit (40 as shown in Fig. 1) with a plurality of carriers (C of test tray T as shown in Fig. 1), an independently movable handling device (51, and 61 as shown in fig. 1, 20), and a central control device (col. 17, lines 40-55) which is designed in such a way that interface units can be automatically transported back and forth between a test device and the storage unit (40 as shown in Fig. 1) by means of the handling device and are automatically exchanged between the handling device and the storage unit (col. 17, lines 40-55).
Allowable Subject Matter
Claims 1-18 allowed.
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 1-18, and 20, the prior art does not disclose at least one alignment element for positionally accurate coupling of a handling device for handling an interface unit is provided nearby to the transfer area, so that a handling device coupled thereto can exchange an interface unit with the storage unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached M-F from 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	6/3/22